PER CURIAM.
There is no error in the lower court’s order rejecting claims one, two or three of appellant’s application for relief pursuant to Florida Rule of Criminal Procedure 3.850. The court’s ruling on grounds four and five relies on the transcript of the sentencing hearing, which is not attached to the order. Accordingly, we remand for the lower court to either attach the pertinent portions of the record or to conduct a hearing.
REVERSED in part and REMANDED.
HARRIS, C.J., and DAUKSCH and GRIFFIN, JJ., concur.